Citation Nr: 0027878	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  95-28 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis on a 
direct incurrence basis.

2.  Whether the RO committed clear and unmistakable error 
(CUE) in its January 1955 decision which denied service 
connection for sinusitis.

3.  Entitlement to service connection for conjunctivitis as a 
result of exposure to mustard gas.

4.  Entitlement to service connection for nuclear sclerosing 
cataracts as a result of exposure to ionizing radiation.

5.  Entitlement to service connection for skin cancer as a 
result of exposure to ionizing radiation.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from April 1944 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the appellant's claims for 
service connection for skin rashes, cysts, basal cell 
carcinoma, eye irritations, glaucoma, cataracts, breathing 
problems, a sinus condition, and kidney stones due to mustard 
gas or radiation exposure.  In a decision dated in May 1998, 
the Board disposed of various aspects of the appellant's 
claims, but remanded other issues to the RO for further 
development.  Both the RO and the appellant's representative 
have currently listed the issue of service connection for 
respiratory disability as a result of exposure to mustard gas 
as a claim on appeal, but the Board denied this claim in its 
entirety in the May 1998 rating decision.  The issues listed 
on the title page reflect the claims which remained on appeal 
following the Board's May 1998 decision.

In the decision in May 1998, the Board deferred a decision on 
the issue of the reopening of the claim for service 
connection for sinusitis on a direct incurrence basis pending 
the RO's adjudication of the inextricably intertwined CUE 
issue.  Subsequently, the RO received additional medical 
records and adjudicated the CUE claim, but did not issue a 
Supplemental Statement of the Case which specifically 
addressed the merits of the sinus disability claim.  The 
Board notes that the newly submitted records are clearly not 
pertinent to that claim.  Accordingly, the Board finds that 
there is no prejudice to the appellant in the Board's 
addressing the service connection claim without prior RO 
consideration of this evidence.  VA O.G.C. Prec. 16-92 (July 
24, 1992).  See also 38 C.F.R. § 20.1304(c)(1999).

In May 1998, the Board referred to the RO the appellant's 
raised claim of myelodysplastic syndrome due to exposure to 
ionizing radiation, or alternatively, due to exposure to 
mustard gas.  To date, the RO has failed to address this 
issue.  Therefore, the Board again refers this issue to the 
RO for appropriate action.

The appellant's claim for service connection for skin cancer 
as a result of exposure to ionizing radiation is addressed in 
the remand appended to this decision.


FINDINGS OF FACT

1.  In a decision dated in January 1955, the RO denied a 
claim for service connection for sinusitis on a direct 
incurrence basis, finding that such disability was not shown 
in service.  The appellant was notified of this decision in 
February 1955, but he did not submit a timely appeal.

2.  Additional evidence since the RO's January 1955 decision 
is not material as it does not tend to show that the 
appellant's sinusitis began in service and/or is causally 
related to his active service.

3.  The arguments set forth by the appellant alleging CUE in 
the January 1955 RO decision, which reopened and denied a 
claim for service connection for sinusitis, do not clearly 
and specifically set forth a reason which may form the basis 
of a CUE claim.

4.  The appellant's conjunctivitis of both eyes is listed as 
a presumptive disease due to exposure to mustard gas, and his 
assertions of exposure to mustard gas in service are presumed 
true for purposes of a well grounded analysis.

5.  The claim for service connection for conjunctivitis as a 
result of exposure to mustard gas is plausible.

6.  The appellant's bilateral nuclear sclerosing cataracts 
were first shown medically many years after service, and 
there is no competent medical evidence linking his cataract 
development to active service and/or his alleged exposure to 
ionizing radiation.

7.  The claim for service connection for bilateral nuclear 
sclerosing cataracts as a result of exposure to ionizing 
radiation is not plausible.


CONCLUSIONS OF LAW

1.  The RO's January 1955 rating decision, which denied 
service connection for sinusitis on a direct incurrence 
basis, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (1999).

2.  The evidence received subsequent to the RO's January 1955 
rating decision is not material and does not serve to reopen 
the claim for service connection for sinusitis on a direct 
basis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

3.  The appellant's allegations of CUE in the RO's February 
1955 rating decision, which denied service connection for 
sinusitis, fail to raise a valid claim of CUE.  38  U.S.C.A. 
§ 5109A (West 1991 & Supp. 1997); 38 C.F.R. § 3.105(a) 
(1999).

4.  The claim for service connection for conjunctivitis as a 
result of exposure to mustard gas is well grounded, and VA 
has a further duty to assist the appellant in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.316(a)(1) (1999); Pearlman v. West, 11 Vet.App. 443, 447 
(1998).

5.  The claim for service connection for bilateral nuclear 
sclerosing cataracts due to exposure to ionizing radiation is 
not well grounded, and there is no further statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. §§ 5103(a) and 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material - direct incurrence of sinusitis

The appellant contends that the newly submitted lay evidence 
is so significant as to warrant reopening of his previously 
denied claim for service connection for sinusitis on a direct 
incurrence basis.  He further contends that such evidence 
makes his claim for service connection plausible and, thus, 
warrants evaluation of the claim on the merits with 
consideration given to review of all the evidence of record.

Initially, the Board notes that the RO originally denied a 
claim for service connection for sinusitis on a direct 
incurrence basis in a rating decision dated in January 1955.  
The appellant was provided notice of this decision by letter 
dated in February 1955, but he did not appeal this decision.  
Accordingly, the January 1955 RO decision is final.  
38 C.F.R. § 20.302(a) (1999) (a Notice of Disagreement (NOD) 
must be filed within one year from the date that the agency 
of original jurisdiction mails the notice of an adverse 
determination).  The RO next declined to reopen the direct 
incurrence claim in May 1995, and the appellant has perfected 
his appeal to this decision.  Accordingly, the Board, in its 
independent review of the case, finds that the claim for 
service connection for sinusitis on a direct incurrence basis 
was last finally denied by the RO in the January 1955 rating 
decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, the new and material standard must be applied with 
respect to the adjudication of this claim.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

The U.S. Court of Appeals for Veterans Claims has outlined a 
three- step process for the reopening of claims.  See Elkins 
v. West, 12 Vet.App. 209 (1999) (en banc); Winters v. West, 
12 Vet.App. 203 (1999) (en banc).  First, it must be 
determined whether the appellant has submitted new and 
material evidence in support of reopening the claim.  
Winters, 12 Vet.App. at 206.  Evidence is new when it is not 
merely cumulative or redundant of other evidence previously 
of record.  Material evidence is evidence which bears 
directly and substantially upon the specific issue at hand, 
and which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purposes of reopening unless it is inherently false or 
untrue.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  The evidence relied 
upon in reopening the claim must be both new and material, 
and the failure to satisfy either prong ends the inquiry and 
requires that the claim be denied.  Smith v. West, 12 
Vet.App. 312 (1999).

If new and material evidence has been presented, immediately 
upon reopening it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well grounded.  Winters v. West, 12 Vet.App. 203, 
206 (1999) (en banc).  For purposes of a well groundedness 
analysis, the credibility of the evidence is presumed.  
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  A well 
grounded claim for service connection requires evidence of 1) 
a current disability as provided by a medical diagnosis; 2) 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and 3) a nexus, or link, between the 
in- service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).

Finally, if a well grounded claim has been submitted, then 
the claim must be evaluated on the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters, 10 Vet.App. at 206; see also 
Epps v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  In January 
1955, the RO denied a claim for service connection for 
sinusitis on a direct incurrence basis, finding that such 
disease "was not shown in service or at discharge."  
Therefore, the issue initially before the Board is whether 
the additional evidence submitted by the appellant since the 
RO's decision in 1955 is both new and material in that it 
tends to establish that the appellant's sinusitis began in 
service and/or is causally related to his active service.

At the time of the RO's January 1955 denial, the appellant 
contended that he manifested chronic sinus problems which 
first began following his treatment for Catarrhal Fever in 
May of 1944.  He further alleged continuity of symptoms which 
included sinus drainage, morning cough and sputum production.  
He indicated that he received in- service treatment for his 
sinus symptoms at sick bay in Hilo, Hawaii and Sasebo, Japan.  
In support of his claim, he submitted a lay statement from a 
servicemate who attested to personal observation of his 
treatment for sinus troubles in service.  He also submitted 
lay statements from his co- workers which attested to 
personal observation of his sinus troubles since his 
separation from service.  One of these lay witnesses provided 
opinion that his sinus disability must have been contracted 
during his active service.

The medical evidence before the RO in 1955 included the 
appellant's service medical records which revealed that he 
entered service with "normal" clinical evaluations of his 
mouth, nose, throat and respiratory system.  He was treated 
for acute Catarrhal Fever, manifested by reddened throat and 
fever, on May 19, 1944.  He was prescribed Sulfathiazole and 
returned to full duty on May 22, 1944.  A July 1944 physical 
examination revealed that he was qualified for transfer, and 
an August 1944 physical examination confirmed that he was 
physically qualified for combat duty.  His separation 
examination, dated in March 1946, noted his reported history 
of "sinus trouble since- 44."  However, his physical 
examination indicated "normal" clinical evaluations of the 
nose, sinuses and respiratory system.  The examiner's summary 
of defects was only significant for hemorrhoids.  His post- 
service medical records first reflected his treatment for 
sinus trouble by J.W.W., M.D., in December 1950. 

In connection with the current appeal, the appellant has 
essentially reiterated his statements of record at the time 
of his denial in 1955.  He has also alleged alternative 
theories of entitlement, to include his alleged exposure to 
ionizing radiation and mustard gas, which have been denied by 
a final Board decision dated in May 1998.  He submitted 
letters written to family members during service as well as 
letters he wrote to his lay witnesses requesting that each 
only provide information within their knowledge.  The medical 
evidence of record includes a May 1995 VA general medical 
examination report which reflect a diagnosis of chronic 
sinusitis.  His private medical records did not reflect 
treatment for sinusitis other than a notation of sinus 
congestion at Huntsville Hospital in 1999.

Upon review of the evidence of record, the Board finds that 
the appellant's newly submitted lay statements are cumulative 
of statements previously of record.  To the extent that any 
of his recently submitted statements are deemed "new," none 
of this evidence is material to the question at hand.  His 
lay descriptions of his sinus symptoms prior to, during, and 
after service are certainly competent and credible.  Falzone 
v. Brown, 8 Vet.App. 398, 403 (1995) (lay person competent to 
attest to symptoms that lend themselves to lay observation).  
However, this evidence holds no probative value with regard 
to the ultimate question of medical diagnosis or causation.  
See Moray v. Brown, 5 Vet.App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108); see also Savage v. Gober, 10 
Vet.App. 488 (1997); 38 C.F.R. § 3.303(b) (1999).  Similarly, 
the letters written to his family members and lay witnesses, 
while new, are not material as they no probative value with 
regard to the etiology of his sinusitis.  Id.  

With regard to the newly submitted private and VA clinical 
records, the Board notes that these records are new in the 
sense that they were not previously of record.  The 1995 VA 
examination report reflects a current diagnosis of chronic 
sinusitis, but offers no opinion as to the onset or etiology 
of this condition.  Similarly, none of the private medical 
records of file since the final decision in 1955 suggests 
that the appellant's sinusitis began in service and/or is 
causally related to his active service.  Accordingly, the 
additional evidence is not material to the question at hand.  
Therefore, the claim is not reopened and must be denied.  
Smith, 12 Vet.App. 312 (1999).

II - CUE claim

The appellant has alternatively sought to establish service 
connection for sinusitis by alleging that the RO committed 
CUE in its January 1955 rating decision which reopened and 
denied his claim on a de novo basis.  Pursuant to 38 C.F.R. 
§ 3.105(a), a previous RO decision may be reversed or amended 
where the evidence establishes that such decision was based 
upon CUE.  However, previous determinations that are final 
and binding, including decisions of service connection, are 
accepted as correct in the absence of CUE.

The Court of Appeals for Veterans Claims has defined CUE as a 
very specific and rare kind of error of fact or of law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Generally, either 
the correct facts, as they were known at the time, were not 
before the RO, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  Id.

The appellant first contends that the RO committed CUE by 
failing in its duty to assist him in obtaining medical 
evidence which would have supported his claim.  He argues 
that, had the RO complied with his 1954 request for VA 
examination and/or a period of observation and evaluation, 
the resulting medical evidence would have supported his 
service connection claim.  In essence, he contends that the 
RO committed CUE by failing to assist him in the development 
of his claim.  Even assuming, arguendo, that the RO indeed 
violated the duty to assist requirement, such a failure would 
not give rise to a valid CUE claim.  See Shockley v. West, 11 
Vet.App. 208, 213-14 (1998); Caffrey v. Brown, 6 Vet.App. 
377, 383-84 (1994) (breach of duty to assist cannot 
constitute basis for CUE claim).  This is especially evident 
when the alleged breach is a failure to obtain new medical 
evidence as opposed to already existing evidence.  See 
Simmons v. West, 13 Vet.App. 501, 508 (2000).  The burden of 
establishing the existence of a current disability lies with 
the claimant.  Brammer, 3 Vet.App. 223 (1992).

The appellant also contends that the RO overlooked his 
references to sinus troubles on his separation examination 
and/or failed to allow "proper weight" to the lay 
statements that he submitted in support of his claim.  
However, the January 1955 rating decision specifically noted 
"[a]t discharge the veteran gave a history of sinus trouble 
since 1944" and the lay statements received in 1954 referred 
"to the veteran's condition as 'Soon after Service' and 
'After his discharge.'"  As noted above, lay statements are 
not regarded as competent in establishing the cause or 
diagnosis of lay observable symptoms.  See Hodges, 13 
Vet.App. 287 (2000).  In any event, any allegations regarding 
how the RO weighed or evaluated the facts of the case in 
January 1955 cannot form the basis of a CUE claim.  See 
Russell, 3 Vet.App. at 313-14 (1992) (en banc) ("In order for 
there to be a valid claim of [CUE], . . . the claimant, in 
short, must assert more than a disagreement as to how the 
facts were weighed or evaluated").  

The appellant has not raised any other allegation of 
sufficient "specificity" to raise a valid CUE claim, see 
Fugo v. Brown, 6 Vet.App. 40, 43-44 (1993), nor has he 
provided a specific basis as to how any CUE error was 
outcome- determinative in that decision.  See Bustos v. West, 
179 F.3d. 1378, 1380 (Fed.Cir. 1999).  For the reasons cited 
above, the Board must hold, as a matter of law, that the 
appellant has not set forth specific allegations of error, 
either of fact or law, which support a valid claim of CUE in 
the RO's January 1955 decision which denied service 
connection for sinusitis.  38 U.S.C.A. § 5109A (West 1991 & 
Supp. 1997); 38 C.F.R. § 3.105(a) (1999).  Accordingly, the 
claim is denied.

III.  Service connection - conjunctivitis

The appellant contends that he was exposed to mustard gas, 
which included mask removal, during training exercises in 
Oahu, Hawaii in November 1944.  At that time, he was a member 
of the 8th Field Depot, which was later renamed the 8th 
Service Regiment, as part of the 5th Amphibious Corps 
stationed in a temporary Marine Corps Camp on the Naval 
Reservation North of Pearl Harbor.  His claimed exposure 
occurred during a test in an isolated area near the Marine 
Camp.  Subsequent to the Board's remand order dated in May 
1998, the Court of Appeals for Veterans Claims (Court) issued 
a decision which held that, for purposes of a well grounded 
analysis, the truthfulness and competency of a claimant's 
assertions of exposure to mustard gas must be presumed as 
true.  Pearlman v. West, 11 Vet.App. 443, 447 (1998).

As noted by the Board in the May 1998 remand, chronic 
conjunctivitis is a presumptive disease based on exposure to 
nitrogen or sulfur mustard under 38 C.F.R. § 3.316(a)(1).  It 
is also shown medically in this case.  Thus, the appellant 
has presented a well grounded claim for service connection 
for conjunctivitis as a result of exposure to mustard gas.   
Pearlman, 11 Vet.App. 443 (1998).  See generally Brock v. 
Brown, 10 Vet.App. 155, 162-63 (1997) (where a claimant shows 
current manifestation of a presumptive disease and meets the 
specified requirements for application of the presumptive 
provisions, no more evidence is necessary to establish a well 
grounded claim).  

As addressed in the remand below, the Board is of the opinion 
that further development of the claim is necessary prior to 
any further adjudication.

IV.  Service connection - bilateral nuclear sclerosing 
cataracts

The appellant contends that his bilateral nuclear sclerosing 
cataracts stem from his exposure to ionizing radiation in 
service.  As indicated above, he has the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  In a letter dated in September 1998, 
the appellant's attending ophthalmologist, D.J.D., M.D., 
indicated that the appellant had received surgical treatment 
for nuclear sclerotic cataracts in 1993.  Dr. D.J.D. further 
indicated that records in his possession (his father was 
previously the appellant's treating ophthalmologist) showed 
that the appellant's cataracts had been developing as far 
back as 1967.  

Under VA law and regulations, nuclear sclerosing cataracts 
are not subject to presumptive service connection under the 
provisions of 38 C.F.R. § 3.309(d).  Additionally, nuclear 
sclerosing cataracts are not among the "radiogenic" 
diseases (disease that may be induced by ionizing radiation) 
eligible for service connection under 38 C.F.R. § 3.311.  See 
38 C.F.R. § 3.311(b)(2)(xvi) (1999) (only "posterior 
subcapsular cataracts" are considered radiogenic in nature).  
Finally, the appellant has not cited or submitted competent 
scientific or medical evidence that his nuclear sclerosing 
cataracts are radiogenic in nature.  38 C.F.R. § 3.311 (b)(4) 
(1999).  Accordingly, there is no basis under either 
38 C.F.R. §§ 3.309 or 3.111 upon which service connection for 
nuclear sclerosing cataracts may be granted.

Nonetheless, the appellant can establish service connection 
for nuclear sclerosing cataracts under the general laws and 
regulations governing VA compensation entitlement.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 1991).  See also 
Combee v. Brown, 34 F 3d. 1039 (Fed.Cir. 1994); Caluza, 7 
Vet.App. 498 (1995).

In this case, the appellant's service medical records are 
negative for complaint, treatment, manifestation or diagnosis 
of nuclear sclerosing cataracts.  Rather, the evidence shows 
that he first began treatment for cataract formation in 1967, 
which is many years following his discharge from service.  
There is no competent medical evidence of record linking his 
nuclear sclerosing cataracts to active service and/or his 
alleged exposure to ionizing radiation.  In so holding, the 
Board recognizes a comment made by Dr. D.J.D. in November 
1994 which noted "it is difficult to determine what role 
toxic substances might have played in the [appellant's] 
development of his fairly dense cataracts."  While 
recognizing that the burden of persuasion for establishing a 
well grounded claim is unique and uniquely low, see Hensley 
v. West, 212 F.3d. 1255, 1261 (Fed.Cir. 2000), the Board 
finds that the comment made by Dr. D.J.D. contains none of 
the specificity required for a medical nexus opinion and, in 
any event, does not specifically link the appellant's nuclear 
sclerosing cataracts to his active service and/or his claimed 
exposure to ionizing radiation.  See Bloom v. West, 12 
Vet.App. 185 (1999) (an opinion based upon speculation cannot 
provide the degree of certainty required for medical nexus 
evidence).

In this case, the appellant has provided his own lay opinion 
of a nexus between his cataract formation and his alleged 
exposure to ionizing radiation.  Even assuming, arguendo, 
that he was exposed to ionizing radiation, his lay opinion as 
to a causal relationship between this alleged exposure and 
the development of his nuclear sclerosing cataracts is not 
probative because he is not considered competent on what is 
essentially a question of medical etiology.  Espiritu, 2 
Vet.App. 492 (1992).  Accordingly, the Board must deny his 
claim for service connection for nuclear sclerosing cataracts 
as a result of in- service exposure to ionizing radiation as 
not well grounded.  See Edenfield, 8 Vet.App. 384 (1996) (en 
banc).

V.  Due Process

The Court has held that, absent the submission and 
establishment of a well grounded claim, VA cannot undertake 
to assist a claimant in developing facts pertinent to his/her 
claim.  Morton v. West, 12 Vet.App. 477, 486 (1999).  See 
Epps v. Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert 
denied, ____ U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 
(1998).  However, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his or her application.  See Graves v. Brown, 8 Vet.App. 522 
(1996).  VA may also be obligated under 38 U.S.C.A. §§ 
5103(a) and 5107(a) to assist an appellant where he 
specifically requests certain assistance in acquiring medical 
evidence which might substantiate his claim, and where the 
evidence before the Board raises notice of pertinent records 
which may constitute new and material evidence sufficient to 
justify reopening a prior claim.  See White v. Derwinski, 1 
Vet.App. 519, 520- 21 (1991) and Ivey v. Derwinski, 2 
Vet.App. 320, 323 (1992).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application regarding his sinusitis and cataract 
disabilities.  In this respect, the RO has issued a Statement 
of the Case and Supplemental Statements of the Case which 
notified him of the reasons and bases for the denial of his 
claims.  The RO has advised him that attempts to obtain his 
sick bay reports, if any, have been unsuccessful, but the 
holding in King nonetheless requires VA to accept his 
assertions of in- service treatment as true for well grounded 
purposes.  Otherwise, his service medical records have been 
associated with his claims folder, to include his separation 
examination.  The RO has also obtained all available medical 
records identified by the appellant as pertinent to his claim 
on appeal, and the record also does not reveal any sources of 
additional information which, if obtained, would be 
sufficient to well ground his claim(s).  See Hicks v. West, 
12 Vet.App. 86 (1998) (no duty to assist in obtaining medical 
evidence which, if presumed true, would be insufficient to 
well ground the claim).  Accordingly, the Board is satisfied 
that the obligation imposed by section 5103(a) has been met.  
See generally Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).

ORDER

The claim for service connection for sinusitis on a direct 
basis is not reopened.

The claim of CUE in the RO's January 1955 decision, which 
denied service connection for sinusitis, is denied.

The claim for service connection for conjunctivitis as a 
result of exposure to mustard gas is well grounded.  To this 
extent only, the appeal is granted.

The claim for service connection for nuclear sclerosing 
cataracts as a result of exposure to ionizing radiation is 
denied as not well grounded.



REMAND

As the claim of entitlement to service connection for 
conjunctivitis as a result of exposure to mustard gas is well 
grounded, VA must ensure that the appellant has been properly 
assisted in developing facts pertinent to his claim.  See 
Morton, 12 Vet.App. at 486.  The Board notes that VA has 
recognized the nearly insurmountable disadvantage of a 
veteran attempting to prove exposure to mustard gas during 
service.  See 57 Fed.Reg. 33875 (July 31, 1992).  In this 
respect, the mustard gas tests were classified operations, 
and medical records associated with the tests are generally 
unavailable.  Id.  The Board must remand this claim as the RO 
has not complied with the Board's May 1998 remand directives 
to contact the National Personnel Records Center (NPRC) to 
verify his alleged exposure to mustard gas.  Stegall v. West, 
11 Vet.App. 268, 271 (1998).  Additionally, the Board is of 
the opinion that the RO should attempt to verify the 
appellant's alleged exposure through the Naval Branch at the 
NPRC (he served in the Marine Corps), and, if requested, the 
Naval Research Laboratory.  See VA Adjudication Manual, M21-
1, Part 3, Chapter 5, Subchapter II, Section 5.18.

With regard to the claim for service connection for skin 
cancer as a result of exposure to ionizing radiation, the 
Board notes that the appellant has provided competent medical 
evidence that he was treated for a biopsy confirmed malignant 
melanoma in situ on the left cheek in 1998.  There is also 
history of other skin cancers.  As noted by the Board in 
1998, skin cancer is subject to service connection as a 
radiogenic disease under 38 C.F.R. § 3.311(b)(2)(i)(vii).  
Where a claimant alleges in- service exposure to ionizing 
radiation and provides proof of the manifestation of a 
radiogenic disease within the presumptive period, the 
provisions of 38 C.F.R. § 3.311(a) requires VA to assess the 
size and nature of the radiation dose in service.

The appellant's service department records show that he 
participated in the occupation of Japan from September 1945 
to February 1946 at Sasebo, Kyushu, Japan.  He conceded that 
this duty station was located at an approximate 30 mile 
distance from Nagasaki.  Apparently, the RO concluded that 
the appellant was not exposed to radiation in service on the 
basis that he was not involved in the "occupation" of 
Hiroshima or Nagasaki because Kyushu was not within 10 miles 
of the city limits of either city.  See 38 C.F.R. 
§§ 3.309(d)(3)(vi) (1999).  However, the RO ignored the 
appellant's assertions that, as part of the 5th Amphibious 
Corps, 8th Service Regiment, PFC, in the fuels and 
lubrication section, his duties brought him within 10-15 
miles of Nagasaki following atmospheric detonation of a 
nuclear device.  Accordingly, the RO has the obligation to 
request dose information pursuant to 38 C.F.R. 
§ 3.311(a)(2)(ii) as well as further development pursuant to 
38 C.F.R. § 3.311(b).

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the appellant's current 
private and VA clinical records.

2.  The appellant is hereby advised that he has 
the right to submit additional evidence and 
argument on the matters in question while this 
case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

3.  The RO should contact the NPRC, to include the 
Naval Branch at NPRC, to request any information 
available concerning the appellant's alleged 
exposure to mustard gas in service.  In so doing, 
the RO should notify each agency that the 
appellant claims that his exposure to mustard gas 
occurred in an isolated area near the Marine Camp 
at Oahu, Hawaii in November 1944 while he was 
assigned to the 8th Field Depot (later renamed the 
8th Service Regiment) as part of the 5th Amphibious 
Corps stationed in a temporary Marine Corps Camp 
on the Naval Reservation North of Pearl Harbor.  
The RO must ensure that the request and the 
responses are properly documented in the 
appellant's claim file.  All follow- up inquiries 
should be conducted.

4.  The RO must undertake full development of the 
claim for service connection for skin cancer under 
38 C.F.R. § 3.311(a)(2)(ii) and 3.311(b).  In so 
doing, the RO should notify the appropriate agency 
that the appellant participated in the occupation 
of Japan from September 1945 to February 1946 at 
Sasebo, Kyushu, Japan, and that he contends that, 
as part of the 5th Amphibious Corps, 8th Service 
Regiment, PFC, in the fuels and lubrication 
section, his duties brought him within 10-15 miles 
of Nagasaki following atmospheric detonation of a 
nuclear device.

5.  Following completion of the above, the RO 
should ensure that all development requested by 
the Board and/or required under VA law and 
regulations has been conducted.  

6.  After ensuring that all development has been 
conducted, the RO should readjudicate the issues 
of service connection conjunctivitis as a result 
of exposure to mustard gas and service connection 
for skin cancer as a result of exposure to 
ionizing radiation.  In so doing, the RO should 
consider all of the evidence of record, to include 
any additional evidence obtained by the RO 
pursuant to this remand.  If any benefit sought on 
appeal, for which a notice of disagreement has 
been filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
Veterans Law Judge
Board of Veterans' Appeals



 


